—Order, Supreme Court, Bronx County (Anita Florio, J.), entered May 29, 1992, which, to the extent appealed from, denied defendant’s motion for summary judgment, unanimously affirmed without costs.
Plaintiff presented evidence sufficient to raise issues of fact as to whether the alleged defect in the lock had existed for a sufficient period of time prior to the incident to permit defendant to discover and correct it (see, Perez v City of New York, 168 AD2d 227, appeal dismissed 77 NY2d 872, lv denied 78 NY2d 854). Whether defendant’s negligence was the proximate cause of plaintiff’s injuries also presents a triable issue. We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Kupferman and Asch, JJ.